ORDER VACATING PRIOR ORDER GRANTING TRANSFER
By order dated July 8, 2004, the Court granted a petition seeking transfer of jurisdiction of this appeal from the Court of Appeals to this Court. After further review, the Court now finds that transfer was improvidently granted. Accordingly, the order granting transfer is VACATED and transfer is DENIED. The Court of Appeals opinion reported as Clark v. Taylor, 803 N.E.2d 1225 (Ind.Ct.App.2004), is no longer vacated under Appellate Rule 58(A) and is reinstated as Court of Appeals precedent under Appellate Rule 58(B). This appeal is at an end.
All Justices concur.